ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_02_EN.txt. 21




           DECLARATION OF JUDGE BUERGENTHAL



  1. Although I agree with the Court’s decision to deny Uruguay’s
request for provisional measures in this case, I regret that in doing so the
Court assumed that its power under Article 41 of its Statute is limited to
only one type of provisional measures.

   2. The Court has the power, in my opinion, to indicate two distinct
types or categories of provisional measures. By focusing only on one
type, the Court has missed an opportunity in this case to fully address the
legal implications of extrajudicial coercive measures as far as its power to
indicate the second type of provisional measures is concerned.

   3. The first type of provisional measures order requires a finding that
there is an urgent need for the Court to indicate such measures because
of the risk of irreparable prejudice or harm to the rights that are the sub-
ject of the dispute over which the Court has prima facie jurisdiction. This
was the type of provisional measures order the Court refused to grant
Argentina last July because it found that Argentina had failed to
demonstrate that it would suffer irreparable harm or prejudice to the
rights in dispute between the Parties if the order were not indicated at
that stage of the proceedings. And this is the ground upon which the
Court relies in declining to indicate the provisional measures requested
by Uruguay in the present case.
   4. But in my view this is not the only ground that may justify the grant
of provisional measures. As early as 1939, the Permanent Court of Inter-
national Justice, invoking Article 41 of its Statute, which was identical to
the wording of Article 41 of the Statute of this Court, indicated two types
of provisional measures when it required Bulgaria to “ensure that no step
of any kind is taken capable of prejudicing the rights claimed by the Bel-
gian Government or of aggravating or extending the dispute submitted to
the Court” (Electricity Company of Sofia and Bulgaria, Order of 5 Decem-
ber 1939, P.C.I.J., Series A/B, No. 79, p. 199). In asserting its power to
order the aforementioned provisional measures, the Permanent Court
of International Justice emphasized, moreover, that Article 41 of its
Statute


     “applies the principle universally accepted by international
     tribunals . . . to the effect that the parties to a case must abstain from
     any measure capable of exercising a prejudicial effect in regard to
     the execution of the decision to be given and, in general, not allow

22

22                  PULP MILLS (DECL. BUERGENTHAL)


     any step of any kind to be taken which might aggravate or extend
     the dispute” (P.C.I.J., Series A/B, No. 79, p. 199).

   5. The International Court of Justice has over the years adopted pro-
visional measures similar to the one the Permanent Court of Interna-
tional Justice indicated in the above case. Thus, for example, in the
Burkina Faso/Republic of Mali case, the ICJ Chamber declared that
     “the Court or, accordingly, the chamber possesses by virtue of
     Article 41 of the Statute the power to indicate provisional measures
     with a view to preventing the aggravation or extension of the dis-
     pute whenever it considers that circumstances so require” (Frontier
     Dispute (Burkina Faso/Republic of Mali), Provisional Measures,
     Order of 10 January 1986, I.C.J. Reports 1986, p. 9, para. 18).
The Chamber then entered provisional measures that called on both
Governments to
     “ensure that no action of any kind is taken which might aggravate or
     extend the dispute submitted to the Chamber or prejudice the rights
     of the other Party to compliance with whatever judgment the Cham-
     ber may render in the case” (ibid., pp. 11-12, para. 32 (1) (A).)

In the Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria) case, the Court repeated verbatim the conclusion
of the Chamber that
     “the Court possesses by virtue of Article 41 of the Statute the power
     to indicate provisional measures with a view to preventing the aggra-
     vation or extension of the dispute whenever it considers that circum-
     stances so require” (I.C.J. Reports 1996 (I), pp. 22-23, para. 41).
Again, in the Congo v. Uganda case, the Court quoted the language from
the Cameroon v. Nigeria case (para. 44) and indicated the following pro-
visional measures, inter alia :
        “Both Parties must, forthwith, prevent and refrain from any action,
     and in particular any armed action, which might prejudice the rights
     of the other Party in respect of whatever judgment the Court may
     render in the case, or which might aggravate or extend the dispute
     before the Court or make it more difficult to resolve.” (Armed
     Activities on the Territory of the Congo (Democratic Republic of
     the Congo v. Uganda), Order of 1 July 2000, I.C.J. Reports 2000,
     p. 129, para. 47 (1).)
   6. These are only a few of similar pronouncements by this Court that
are predicated on the assumption that it has the power under Article 41
to order provisional measures to prevent a party to a dispute before it
from interfering with or obstructing the judicial proceedings by coercive
extrajudicial means, unrelated to the specific rights in dispute, that seek

23

23                   PULP MILLS (DECL. BUERGENTHAL)


or are calculated to undermine the orderly administration of justice in a
pending case. In fact, it was its right to be free from such interference that
Uruguay has sought to vindicate when it claimed that it was entitled to
have its rights under the 1975 Uruguay River Statute determined in these
proceedings without being subjected to extrajudicial economic coercion.


  7. It is undisputed that the Court has no jurisdiction over the block-
ading of the bridges as such, since the 1975 Uruguay River Statute under
which the Court appears to have prima facie jurisdiction with regard to
the present litigation deals only with the régime of the River Uruguay.
The Court must nevertheless be deemed to have the requisite powers
vested in courts generally, powers that in my view find expression in
Article 41 of its Statute, to ensure that the orderly adjudication of cases
pending before it is not aggravated or undermined by extrajudicial
coercive measures resorted to by one party to the dispute against the other.
That, moreover, is what the Court appears to have asserted in the
aforementioned cases when it claimed the power to indicate provisional
measures to prevent the aggravation of the dispute.


   8. It is true that the Court has tended to combine the two types of pro-
visional measures in one single paragraph in the dispositif when indi-
cating such measures, and that it has thus far not had occasion to indi-
cate the second type of provisional measures in a case in which the first
type was not also indicated. That does not necessarily prove that it lacks
the power to do so, although it has given rise to the suggestion that the
second type of provisional measures is merely ancillary to the first and
that the Court consequently lacks the power under Article 41 to grant the
second independently of the first.
   9. This, basically, is the approach the Court adopts in the instant case.
Thus, in paragraph 31 of the Order, the Court notes that its
     “power . . . to indicate provisional measures under Article 41 of the
     Statute has as its object to preserve the respective rights of each
     party to the proceedings ‘[p]ending the final decision’, providing that
     such measures are justified to prevent irreparable prejudice to the
     rights which are the subject of the dispute”.
In the next paragraph of the Order, the Court emphasizes that its power
“to indicate provisional measures can be exercised only if there is an
urgent necessity to prevent irreparable prejudice to such rights, before
the Court has given its final decision”. Having laid this groundwork,
the Court concludes that all three provisional measures requested by
Uruguay (para. 13 of the Order) cannot be granted because Uruguay
has failed to show that the actions attributed by Uruguay to Argentina
pose an imminent threat of irreparable prejudice to Uruguay’s rights
in dispute.

24

24                   PULP MILLS (DECL. BUERGENTHAL)


   10. The foregoing findings are based on the conclusion that the Court
lacks the power under Article 41 to indicate any provisional measures in
a case in which there has been no showing of an imminent risk of irrepa-
rable prejudice to the subject-matter in dispute between the parties, that
is, the subject-matter over which the Court has at least prima facie juris-
diction. Thus, for example, in paragraphs 40 and 41 of its Order the
Court makes the following findings with regard to Uruguay’s first provi-
sional measure request :
       “40. Whereas the Court, having heard the arguments of the
     Parties, is of the view that, notwithstanding the blockades, the
     construction of the Botnia plant progressed significantly since the
     summer of 2006 with two further authorizations being granted and
     that it is now well advanced ; whereas the construction of the plant is
     thus continuing ;
       41. Whereas the Court, without addressing whether the road-
     blocks may have caused or may continue to cause damage to the
     Uruguayan economy, is not convinced, in view of the foregoing, that
     those blockades risk prejudicing irreparably the rights which Uru-
     guay claims in the present case from the 1975 Statute as such”.

The Court denies the second and third provisional measures requested by
Uruguay on the same grounds.
  11. In my view, these rulings by the Court fail to take the language of
Article 41 into account and the inherent powers of judicial institutions
generally. Article 41 reads as follows :
        “The Court shall have the power to indicate, if it considers that
     circumstances so require, any provisional measures which ought to
     be taken to preserve the respective rights of either party.”
This language permits a less restrictive interpretation, an interpretation
that finds expression in the Court’s repeated assertions that it
     “possesses by virtue of Article 41 of the Statute the power to indicate
     provisional measures with a view to preventing the aggravation or
     extension of the dispute whenever it considers that circumstances so
     require”.
The fact that the Court, as it emphasizes in paragraph 49 of its Order,
has in all these prior cases also indicated the first type of provisional
measures, does not detract from the wording of Article 41 of the Statute,
which makes the decision whether or not to indicate provisional meas-
ures dependent upon the “circumstances” that may require it. These cir-
cumstances may involve an imminent threat of irreparable prejudice to
the rights in dispute. But, independently thereof, no compelling reason
has been advanced by the Court why they may not also apply to situa-
tions in which one party to the case resorts to extrajudicial coercive meas-
ures, unrelated to the subject-matter in dispute, that aggravate a dispute

25

25                  PULP MILLS (DECL. BUERGENTHAL)


by seeking to undermine or interfere with the rights of the other party in
defending its case before the Court. In such situations the test would not
be whether there is an imminent threat of irreparable harm to the subject-
matter of the dispute, but whether the challenged actions are having a
serious adverse effect on the ability of the party seeking the provisional
measures to fully protect its rights in the judicial proceedings.


  12. While it cannot be denied that the blockades of the bridges
have caused considerable economic harm to Uruguay, which is most
regrettable, the record before us does not demonstrate that these
actions have seriously undermined the ability of Uruguay effectively
to protect its rights generally in the judicial proceedings pending in this
Court.

                                     (Signed) Thomas BUERGENTHAL.




26

